12/15/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0301



                                 No. DA 19-0301

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

TODD CARLISLE FISHER,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including January 23, 2021, within which to prepare, serve, and file its

response brief.




KFS                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           December 15 2020